NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-APR-2020
                                            09:58 AM
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   IN THE MATTER OF THE REVOCABLE TRUST OF ERNEST S. TEXEIRA,
                 DATED JULY 22, 1987, AS AMENDED


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                       (TR. NO. 13-1-0009)

           ORDER APPROVING STIPULATION TO DISMISS APPEAL
        (By: Ginoza, Chief Judge, Fujise and Hiraoka, JJ.)
           Upon consideration of the "Stipulation for Dismissal of
Appeal" (Stipulation), filed April 16, 2020, by Respondent-
Appellee Revocable Trust of Ernest S. Texeira, Dated July 22,
1987, as Amended, Elizabeth Rapozo, Trustee, the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal and
bear their own attorneys' fees and costs; (3) the stipulation is
dated and signed by all parties or counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved and the appeal is dismissed. The
parties shall bear their own attorneys' fees and costs.
           DATED: Honolulu, Hawai#i, April 24, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge